Citation Nr: 1740660	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1983 with additional periods of reserve duty from January 1983 until February 1999.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2012 and February 2016.  This matter was originally on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic bilateral knee disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.

2.  A chronic skin disability, to include vitiligo, was not manifested during service and is not shown to be related to active service.



CONCLUSIONS OF LAW

1.  A chronic bilateral knee disorder was not incurred in or aggravated by service; knee arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A chronic skin disorder, to include vitiligo, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's March 2014 and February 2016 Remands, the Appeals Management Center (AMC) obtained all available service and VA treatment records, scheduled the Veteran for a VA examination and obtained an opinion as to whether the Veteran's bilateral knee degenerative joint disease and vitiligo were incurred in or aggravated by his active duty service, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2014 and February 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 and January 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.   Moreover, during the March 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).


Service Connection

The Veteran seeks service connection for a chronic bilateral knee disability and a chronic skin disability.  The Veteran reported that while on active duty, his knees would swell and that while on military training, during flag football, he twisted his right knee and injured in left knee when he stepped in a hole.  In a statement received in March 2016, the Veteran stated that he sustained injuries to both knees in 1974 while participating in military training during a session of judo, pogo, and bayonet training and then again in September 1975 when he was struck by a military truck while riding his bike between sites.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (2016).  

Reserve service generally means active duty for training and inactive duty training.  Active duty for training is full time duty for training purposes performed by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist must perform each year.  It can also refer to the Reservist's initial period of training.  Inactive duty training includes duty, other than full-time duty, performed for training purposes by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

The first question that must be addressed, therefore, is whether incurrence of a chronic bilateral knee disability or a chronic skin disability are factually shown during service.  

With respect to the Veteran's bilateral knee condition, service treatment records indicate that on September 5, 1975, the Veteran reported that he had been hit by a car while on his bicycle.  The Veteran complained of pain in his lower right rib, left groin, and left knee.  An abrasion was noted on the left knee.  On September 8, 1975, the Veteran was seen with complaint of severe pain on his left side and also pain in his legs.  There was some pain on the right hypochondrium but no tenderness and some pain in his chest.  

With respect to the Veteran's skin condition, service treatment records indicate that on May 29, 1974, he was seen for a dermatology consultation with complaints of a skin rash on his arms, face and chest for four days.  The diagnosis was popular pityriasis rosea; and it was noted that it should resolve in six weeks on average.  On June 3, 1974, the Veteran was seen for rash on his back, chest, and face.  He reported that he had switched soap about the time of the rash onset and stated that the rash was itchy and stinging.  He was diagnosed as having contact dermatitis, prescribed Benadryl, and advised to avoid using new soap.  On August 26, 1974, the Veteran was seen for a dermatology consultation with a recurrent nodular lesion in his axilla.  He was diagnosed as having a furuncle.  On June 13, 1975, the Veteran was seen for a rash on his right shoulder for two days.  The assessment was fungal infection.  On November 3, 1975, the Veteran was seen for a rash on his chin.  On December 4, 1981, the Veteran was seen for a dermatology consultation with complaints of dry pruritic skin patches for two weeks.  The impression was soap and water irritation.

The Veteran also reported that he had a traumatic injury to his left ankle when he stepped in a hole during physical training, that he was treated for the injury for a period of time, and had recurring pain in the area.  To the extent the Veteran contends that he injured his knees at the same time that he twisted his ankle, the record indicates that on April 21, 1976, he complained of right foot pain for five days when he injured his foot while running.  The record continues to note that the Veteran was running about five miles and may have twisted his left ankle.  On October 11, 1978, the Veteran also complained of ankle pain after running only one mile when he indicated that he could run five miles.  There is no indication in the record that the Veteran's knees were affected at that time.

With respect to active duty for training or inactive duty training, on November 14, 1995, the Veteran was seen for complaints of groin rash; the assessment was tinea cruris.  In a letter dated June 17, 1998, the Veteran's family physician noted, "By the [Veteran]'s history and examination, he appears to have torn cartilage of the left knee.  Due to the condition of his knee, I am declaring him unable to perform a two mile run."  

Personnel records indicate that the Veteran was deployed to Cairo, Egypt on October 31, 1995 for a period of 21 duty days for annual training.  Thus, on November 14, 1995, he would have been on active duty for training.  Therefore, the Veteran's tinea cruris was incurred on active duty.  The last Chronological Statement of Retirement Points indicates that the Veteran had no inactive duty points and no active duty points assigned from January 23, 1998 to January 22, 1999.  As there is no indication in the record that the Veteran performed any active duty for training or inactive training during this period of time, the Veteran's torn cartilage is not considered to have been incurred on active duty.  As such, although the Veteran had Reserve service from January 1983 to February 1999, there is no indication in the record that he injured his left knee while on active duty for training or inactive duty training.      
    
Thus, despite findings of left knee injury as well as numerous skin diagnoses during his active duty service, the Board cannot conclude a "chronic" knee or skin condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

In this case, on the clinical examination for separation from service in November 1982, the Veteran's lower extremities and skin were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having swollen or painful joints, trick or locked knee, and skin diseases.  Further, on the clinical examinations in October 1980, November 1986, March 1991, June 1994, the Veteran's lower extremities and skin and chest were evaluated as normal.  On the Reports of Medical History completed by the Veteran in conjunction with his physicals, he denied ever having swollen or painful joints, trick or locked knee, and skin diseases.   

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of knee arthritis was not within the first year after the Veteran's discharge from active service, VA treatment records indicate the first showing of degenerative joint disease of the left knee in February 2003.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  Although the Veteran reports continuity of post-service knee pain symptoms, the Board finds his allegations to be of limited probative value.  The file contains records of VA treatment in September 2002 at which time the Veteran reported bilateral knee pain for 12 years which indicates that he began having knee pain seven years after his separation in 1983.  Thus, in light of the lack of relevant history reported between the Veteran's date of discharge in 1983 and 1990, his reported onset date of his bilateral knee pain, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current diagnosis of vitiligo and bilateral knee degenerative joint disease (DJD).  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional, however, has ever related vitiligo or bilateral knee DJD to the Veteran's active duty service.  

The October 2014 VA examiner opined that the Veteran's vitiligo was less likely as not incurred during his military career.  The examiner explained that the claim file documented pityriasis rosea, contact dermatitis, and fungal rash.  The examiner also noted that the Veteran possible eczema was noted but dermatology referral diagnosed soap and water irritation from Zest soap use.  The examiner noted that vitiligo is a condition that causes depigmentation of parts of the skin and occurs when skin pigment cells die or are unable to function, and that the cause of vitiligo, aside from cases of contact with certain chemicals, is unknown, but that research suggests it may arise from autoimmune, genetic, oxidative stress, neural, or viral causes.  The examiner opined that not any of the in-service complaints or skin treatment caused death of melanocytes (skin pigment cells), that there were no indications in his military service records that diagnose vitiligo, and that the first diagnosis by VA medical records is in September 2002.  

The examiner also opined that the Veteran's bilateral knee DJD was less likely as not incurred during his military career.  The examiner noted that the Veteran's active duty records document that on September 5, 1975, while riding a bicycle, he was hit by a car.  At that time, he complained of abdominal pain and had a left knee abrasion.  He was examined and returned to duty.  There were no continued follow-up of complaints of knee pain.  Documented evaluation on June 17, 1998, by Dr. Earnest D. Swersky in Dallas Texas, stated by history and appearance, the Veteran appeared to have left knee torn cartilage, no radiologic testing was completed for confirmation.  On VA consultation on November 8, 2007, the Veteran complained of left knee pain after stepping in a hole and injuring his ankle (incident failed to be documented in his chart) and no injury to right knee, just pain (was a Judo instructor at the time).  Previous military physical examinations in November 1982, November 1986, March 1991, and June 1994 are absent for bilateral knee or any joint complaints.

An addendum opinion was obtained in September 2016.  After review of the file, the VA examiner opined that the Veteran's vitiligo and bilateral knee DJD were not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that service treatment records did not document chronic ongoing treatment or condition for vitiligo or DJD of the knees.  It was noted that the Veteran was seen for multiple dermatological conditions including furuncle (boil), contact dermatitis, fungus, and pityriasis which are distinct and separate diagnoses from vitiligo, and that separation examination was negative for vitiligo.  The examiner noted that the Veteran's lay statements had been considered and that although the Veteran was correct that he was seen for skin conditions in service, he was not seen for vitiligo.  As he was seen repeatedly by dermatology for skin problems, the documentation by the dermatology specialists has great probative weight.  The examiner noted that the Veteran was seen in service for knee abrasions but that is a distinct and separate diagnosis.  The examiner also noted that the Veteran's medical records document several post-service knee injuries, that DJD of the knee is diagnosed by x-ray and not by patient symptoms, and that separation examination was normal for knees.

Thus, the record is absent evidence of a chronic bilateral knee disability or a chronic skin disability during active service, competent evidence of arthritis within a year following service, credible evidence of continuity of knee symptomatology, and medical evidence of a nexus between the Veteran's bilateral knee degenerative joint disease and his active military service and between his vitiligo and his active military service. 

The Board must also consider the Veteran's own opinion that bilateral knee degenerative joint disease and vitiligo are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of either of these disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a skin disorder is denied.


REMAND

In a statement received by VA in March 2008, the Veteran noted that he served in Kuwait and Egypt and was exposed to environmental hazards which led to his breathing problems, including shortness of breath.  

The Veteran underwent a VA examination in October 2014 at which time he reported that while in Egypt, he was based by the Gulf where ships were being burned; and since such time, he has had problems breathing.  At night he awakens gasping for air, he can't sleep after waking, and is afraid to return to sleep.  The Veteran reported that he first began notice such breathing problems while deployed to Egypt and Kuwait, and he was prescribed an inhaler.  

In a statement received in March 2016, the Veteran reported that the onset of his breathing problems began in October 1974, after receiving immunization injections and that he was exposed to chemical gases in 1974 that affected and aggravated his asthma during basic training.  The Veteran reported that the problem intensified after a physical training long road march in 1976.  The Veteran noted that in January 1978, he was treated for chest pain and breathing problems that had been ongoing related to breathing, asthma, and sleep apnea.  He noted that in October 1980, he was treated for recurring throat and breathing problems and that he continued to report breathing problems and chest pain through November 1982.  The Veteran stated that in 1988, while assigned to a Nuclear, Biological Chemical Unit (NBC), he was exposed to an accidental release of chemical gases that affected his breathing.  The Veteran reported that while overseas on a tour of duty in Egypt and Kuwait in 1994, he was routinely exposed to airborne dust, sand, smoke fumes, oil fires, and burning chemicals.  

The Veteran's service treatment records indicate that on February 6, 1974, he was seen for upper respiratory infection for three days with wheezing on inspiration.  Assessment was common cold, possible pneumonia.  On January 23, 1978, the Veteran presented with complaints of chest pain and "hyper" after a road march.  The Veteran reported past episodes of chest pain after physical exertion.  The chest pain was described as knife-like mid sternal pain followed by rapid breathing and weakness.   On physical examination, the Veteran was pale and his respiration was shallow and rapid with mild carpal spasm.  After brown bag breathing, the Veteran noted improvement.  

On November 14, 1995, while the Veteran was deployed to Egypt, the Veteran was seen for following up in the morning for non-resolving chest discomfort.  The Veteran complained that it was still hard to breathe, that he was awakened during the night by shortness of breath but not pain.  The Veteran reported some rib discomfort under left arm and below level of left nipple.  He also complained of groin rash.  Assessment was tinea cruris.  The Veteran was seen later that day with complaints of chest pain for two days; he reported shortness of breath and chest tightness and noted that it hurt to breathe in but exhalation did not worsen the pain.  The provider noted that the Veteran gave extremely vague symptoms of his breathing being "hard" and could not describe it any better.  There was no history of asthma.  Assessment was shortness of breath.

The Veteran underwent VA examination in October 2014 at which time the examiner stated that the Veteran had never been diagnosed with a respiratory condition; he was, however, diagnosed as having obstructive sleep apnea.  The examiner provided a negative nexus opinion for asthma/obstructive sleep apnea and indicated that it was less likely that the Veteran incurred asthma or obstructive sleep apnea during his military career.  The examiner noted that the claims file documented no diagnosis of a respiratory disorder or problems sleeping, that previous military physical examinations for November 1982, November 1986, March 1991 and June 1994 were negative for complaints of any respiratory symptoms or complaints and negative for sleep complaints, and that he was diagnosed with obstructive sleep apnea in November 2009.  The examiner noted that there were no non-VA or VA medical records diagnosing a respiratory disorder, that current chest x-ray was negative for pulmonary disease, and that pulmonary function testing was normal.  

The examiner, however, did not consider whether the Veteran had an undiagnosed Gulf War illness manifested by shortness of breath.  The Board notes that the Veteran's service personnel records indicate that he was in Kuwait in July 1994.  Thus, the Board finds that a new opinion is necessary for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA respiratory examination with an examiner with expertise in respiratory conditions.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic respiratory disorders and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset during the Veteran's active duty service or is otherwise related to the Veteran's active duty service to include symptoms documented during such service.  

If no diagnosis can be rendered, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's shortness of breath complaints are an undiagnosed illness resulting from his Persian Gulf service.  A complete rationale must be provided for any opinion(s) expressed. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


